Lawrence, Judge:
Certain latchet rug hooks, so-called, without handles, were upon importation classified by the collector of customs as “Latch needles,” which are specifically enumerated in paragraph 343 of the Tariff Act of 1930 (19 U. S. C. § 1001, par. 343), and duty was imposed thereon at the rate of $2 per thousand and 60 per centum ad valorem.
Plaintiffs claim that said merchandise is properly dutiable at 22)4 per centum ad valorem as articles of base metal, not specially provided for, not plated with platinum, gold, or silver, or colored with gold lacquer, as provided in paragraph 397 of said act (19 U. S. C. § 1001, par. 397), as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T. D. 51802.
Miss Catherine Freedman, the only witness in the case, was called by plaintiffs. She testified that from May 1946 until April 1952 she had been employed as “Office manager and bookkeeper, all around clerk” for T. H. Clack & Bemporad Co., one of the plaintiffs herein; that she was familiar with its importations and produced a sample illustrating the article here in controversy (except that it was equipped with a handle), which was received in evidence as exhibit 1. She also testified that she was personally familiar with the use of merchandise like exhibit 1, which she described as follows:
It is used on canvas, that has a wide space and a double space and you push it through the canvas with the wool and pull it back and it locks the wool in place. We buy yarn and cut it.
‡ # # ‡
You take the wool and bring it over this part of the hook and you put this hook through the larger holes this way, I will do it slowly, you hook these two ends and put it over the hook and as you pull it through it locks forming the knot. This is a pile of rug, it stands up like that and when you finish you have a rug with a pile. This is the face of the rug, here is the back.
The witness demonstrated for the court with a piece of canvas and strips of wool (exhibit 2) how a rug is hooked with the use of exhibit 1, that being the only use for said rug hooks known to the witness.
At the trial, it was stipulated by the adversary parties that “if the latchet hook at bar were before the Government examiner today it would be returned under Par. 397 as manufactures of metal not specially provided for.”
Counsel for plaintiffs in support of the contention that the imported articles are not latch needles read into the record the definition of “latch needle,” which appears in Webster’s New International Dictionary, 1950 edition, page 1396, as follows:
A knitting-machine needle the hook of which is closed by a latch.
It was also pointed out that the same definition, substantially, appears on page 1393 of Funk & Wagnalls New Standard Dictionary of the English Language.
The foregoing definition conforms to our understanding of the common meaning of the term “latch needle” and, aided by the information derived from the record as to the sole use of the commodity, we are clearly of the opinion that the classification of the articles as latch needles cannot be approved and that the importation should be classified, as claimed by plaintiffs, as articles of base metal, not specially provided for, not plated with platinum, gold, or silver, or colored with gold lacquer, and dutiable at the rate of 22)4 per centum ad valorem within the purview of said paragraph 397, as modified, supra. To that extent the protest is sustained.
Judgment will be entered accordingly.